TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 25, 2014



                                      NO. 03-14-00477-CR


                                  Clemente Suarez, Appellant

                                               v.

                                  The State of Texas, Appellee




       APPEAL FROM 51ST DISTRICT COURT OF TOM GREEN COUNTY
               BEFORE PURYEAR, PEMBERTON, AND FIELD
    DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE FIELD




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record, it appears that the Court lacks jurisdiction over this appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.